



COURT OF APPEAL FOR ONTARIO

CITATION: Halat (Re), 2016 ONCA 32

DATE: 20160113

DOCKET: C60107

Cronk, Juriansz and Tulloch JJ.A.

IN THE MATTER OF: Derek Halat

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stephen F. Gehl, for the appellant Derek Halat

Michael Callaghan, for the respondent Crown

Gavin S. MacKenzie, for the respondent Person in Charge
    of Centre for Addiction and Mental Health

Heard and released orally: January 6, 2016

On appeal against the disposition of the Ontario Review
    Board, dated February 5, 2015.

ENDORSEMENT

[1]

The appellant appeals from the order of the Ontario Review Board dated
    February 5, 2015 that he be detained on the General Forensic Unit at the Centre
    for Addiction and Mental Health (CAMH) in Toronto.

[2]

The appellant came under the Boards jurisdiction on May 7, 2007, when
    he was found not criminally responsible on account of mental disorder on
    charges of assault, assault with a weapon and failure to comply. He was detained
    until March 31, 2014, when the Board discharged him on conditions and he went
    to live with his father in Kitchener. In December 2014, the CAMH requested an
    early review of the disposition. That review resulted in the Boards
    disposition that is now under appeal.

[3]

Since his conditional discharge, the appellant has missed many
    appointments with his treatment team including Dr. Patel and has been
    hospitalized three times under the
Mental Health Act
, R.S.O. 1990, c.
    M.7. After the hospitalizations, he left the hospital against medical advice on
    each occasion. He has used drugs including marijuana, cocaine and benzodiazepines.
    The Hospital Report indicates that the appellant has become more
    confrontational and irritable. He has left what the Board characterized as
    threatening messages to one of his doctors, but he has not overtly threatened violence.

[4]

The appellant has also raised issues of terrorism and radicalization,
    including comments about KKK groups of white supremacy, as well as anti-Jewish,
    anti-Israeli and anti-Black sentiments. Dr. Patel found it difficult to assess
    how the appellant was incorporating these ideas into his belief system, in part
    because of the lack of available supervision for the appellant at his fathers
    home in Kitchener.

[5]

In the Boards view, the conditional discharge had proved insufficient
    to manage the appellants risk. The Board was concerned about the appellants
    unstructured lifestyle since moving to Kitchener, his drug use, and his
    comments about certain minority groups on the contents of a Facebook page. The
    Board concluded that his current living arrangements in Kitchener had not met
    his treatment needs, in that they provided for minimal oversight and made it difficult
    for the treatment team to manage his risk.

[6]

Based on all these factors, the Board found that, at the date of the
    hearing, the appellant posed a significant risk to the safety of the public. A
    significant degree of deference is owed to the Board and we have not been
    persuaded that the Boards decision is unreasonable.

[7]

We note the appellants next annual review is scheduled for January 21,
    2016.

[8]

The appeal is dismissed.

E.A.
    Cronk J.A.

R.G.
    Juriansz J.A.

M.
    Tulloch J.A.


